Citation Nr: 1812837	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for left leg amputation.

2. Entitlement to automobile and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing; a transcript of the hearing is of record.

In addition, the Veteran has claimed entitlement to service connection for right knee arthritis, service connection for left knee arthritis, and an increased disability rating for lumbar spine degenerative disc disease with L3-L4 foraminal disc protrusion.  However, the Veteran has requested a hearing before the Board and therefore, these issues will be discussed in a separate Board decision following the Veteran's hearing. 

It is noted that the Veteran requested another hearing with the Board, but has not alleged good cause as to why a second hearing should be provided.  As such, providing the Veteran with a second Board hearing is not required.  38 C.F.R. 
§ 20.1304(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left leg amputation is related to non-service-connected disabilities, namely diabetes mellitus, hypertension, and peripheral vascular disease. 

2.  The Veteran's service-connected disabilities do not involve the physical loss or permanent loss of use of his hands or feet, permanent impairment of vision in both eyes to the specified degree necessary for the award of adaptive equipment, scar formation resulting from severe burn injury, or ankylosis of his knees or hips.


CONCLUSIONS OF LAW

1.  Left leg amputation was not incurred in or aggravated by service, may not be presumed related to service, and was not secondary to a service-connected disability.  38 U.S.C. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to a certificate of eligibility for specially adaptive automotive equipment or adaptive equipment only have not been met.  38 U.S.C. 
§§ 3901, 3902, 5107 (2014); 38 C.F.R. §§ 3.102, 3.350, 3.808 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


II. Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C. § 1154 (a) (2017).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the merits of the claim, the Veteran testified at the October 2016 Board hearing he sustained an injury to his knee during physical training while in the military.  He claimed that his knee injury led to his leg amputation.  The Veteran is service-connected for a low back disorder and left lower extremity radiculopathy.

The Veteran's service treatment records indicate he was treated for a left knee complaints in April 1977.  

Post-service records include VA treatment records which indicate the Veteran's left leg amputation was due to a foot infection in April 2012.  According to a September 2012 VA treatment record, the left leg below the knee amputation was due to osteomyelitis of the foot as a result of diabetes.  In a November 2012 VA record, it was noted that there was left lower extremity osteomyelitis status-post amputation.  In a December 2012 VA record, it was noted that there was left below the knee amputation due to diabetic osteomyelitis.  In a November 2013 VA treatment record, the Veteran reported his amputation was due to over-grown nails causing toe ulcerations.  

After consideration of the entire record and the relevant law, the Board finds that the Veteran's left leg amputation is not related to service or to a service-connected disability, and service connection is not established.  The medical evidence of record as a whole indicates that the amputation is related to non-service connected disabilities.

Although the Board accepts that the Veteran experienced injury to his knee in service, the evidence indicates that this did not cause the amputation.  Likewise, although the evidence shows that diabetes mellitus caused the amputation, this disability is not service-connected.  The Board acknowledges that the Veteran reported his amputation was due to over-grown nails causing toe ulcerations.  However, the Board finds that the etiology of his left leg amputation falls outside the realm of common knowledge of a lay person as it is a complex determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, any such opinion is outweighed by the objective medical evidence of record indicating that the Veteran's left leg amputation is the result of a foot infection caused by his diabetes.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection a left leg amputation and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017).

III. Entitlement to Automobile and/or Adaptive Equipment

Under 38 U.S.C. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; (iii) The permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye; or (iv) Deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.  38 U.S.C. § 3901 (1)(A); 38 C.F.R. § 3.808 (b) (2017).

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C. § 3902 (b)(2); 38 C.F.R. § 3.808 (b)(4).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350 (a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

The Veteran contends that he is entitled to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only as a result of his disabilities.  As noted above, the claim of entitlement to service connection for left leg amputation has been denied herein. 

Service connection is currently in effect for lumbar spine degenerative disc disease with foraminal disc protusion and radiculopathy of the left lower extremity. 

Applying the facts in this case to the criteria set forth above, the Board concludes that the Veteran is not legally entitled to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only.

Here, service connection is not in effect for any disability which results in loss or loss of use of the feet or hands, severe burn injury, eye disability, or ankylosis of one or both knees or one or both hips.  The Veteran's radiculopathy is rated as 10 percent, which reflects mild incomplete paralysis.  The low back disorder is rated as 40 percent disabling, but does not cause ankylosis of one or both hips.  

The evidence clearly demonstrates that the Veteran has loss of both feet/lower extremities as a result of bilateral below-the-knee amputations, as explained above, the left leg below the knee amputation has been medically attributed to diabetes which is not a service-connected condition.  In sum the record does not support a finding that the Veteran meets the eligibility criteria for the purchase of an automobile and adaptive equipment, or adaptive equipment only under 38 C.F.R. § 3.808. 

The Board has considered the Veteran's statements regarding the degree of impairment he faces as a result of his non-service connected bilateral below-the-knee amputations.  The Board also recognizes that these disabilities impact his mobility and activities of daily living.  However, absent a demonstration of permanent visual impairment, loss of use of at least one hand or at least one foot, or ankylosis of one or both knees or hips due to service-connected disability, the claim of eligibility for financial assistance in purchasing automobile and/or adaptive equipment fails.  38 U.S.C. § 3902 (a)(b); 38 C.F.R. § 3.808 (b).


ORDER

Entitlement to service connection for left leg amputation is denied.

Entitlement to automobile and adaptive equipment or adaptive equipment only is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


